*115Opinión disidente y concurrente emitida por el
Juez Aso-ciado Señor Rebollo López.
No hay duda de que los funcionarios públicos de este País, depositarios y custodios de la confianza y el bienestar de los ciudadanos del mismo, no pueden estar inmunes al escrutinio público como tampoco puede haber dudas sobre el hecho de que la prensa independiente y libre de nuestra Isla tiene derecho al más amplio acceso a información con-cerniente al descargo de las funciones oficiales de dichos funcionarios.
Uno de los pilares fundamentales de todo país, que pre-tenda ser catalogado como democrático, lo es una prensa poderosa y vigorosa que mantenga bien informada a la ciu-dadanía de la conducta y proceder de los funcionarios que dirigen los destinos del Gobierno; ello precisamente con el propósito de que los ciudadanos puedan juzgar la labor y entereza de dichos funcionarios gubernamentales y pue-dan sustituirlos, y elegir a otros en su lugar, si es que es-timan que éstos no son merecedores de la confianza que en ellos depositaron.
Este Tribunal, no hay duda, tiene la obligación de ga-rantizar esa vigorosidad, ese derecho a información, en fin, esa amplia libertad de prensa. Ello no obstante, los dere-chos de la prensa no son ilimitados. Los mismos dependen, y se rigen, necesariamente por los mandatos y parámetros que emanan de nuestra Constitución y de los estatutos que configuran el ordenamiento jurídico que rige los destinos de este País.
A la luz de los hechos particulares del presente caso, y examinada la legislación aplicable y pertinente a los mis-mos, somos del criterio que no existe fundamento jurídico válido alguno para sostener que el foro judicial tenga facul-tad para intervenir con el claro y preciso procedimiento que el legislador diseñó y estableció para lidiar con esta clase *116de situaciones. Todo lo contrario. Toda nuestra normativa jurisprudencial nos lleva al resultado opuesto. Esto es, que ni este Tribunal —ni ningún otro— tiene la facultad o el poder para intervenir con una situación y decisión que, conforme la legislación aplicable, es claramente un asunto interno de la Asamblea Legislativa en relación con el cual la ley no nos da injerencia.
Somos los primeros en aceptar que ello no debería de ser así; esto es, que el foro judicial, en protección de una sana administración pública, debería de tener esa facultad. La ley, sin embargo, es otra. La misma no nos confiere compe-tencia en esta materia y sabido es que no tenemos facultad para intervenir con la sabiduría o conveniencia de una ley; esto es, sólo podemos juzgar la validez de la misma.
En fin, esta es una de esas situaciones en que el Tribunal tiene que circunscribirse a señalar la anomalía jurí-dica, confiando en que las otras dos (2) Ramas del Gobierno actuarán conforme al sentir mayoritario de la ciudadanía, de manera tal que se legisle con el propósito de concederle al foro judicial competencia sobre la materia.
1 — 1
Previo a la aplicación de la Ley de Ética Gubernamental del Estado Libre Asociado de Puerto Rico, Ley Núm. 12 del 24 de julio de 1985, según enmendada(1) no existía en nues-tra jurisdicción obligación alguna de parte de los funciona-rios públicos de este País de rendir informes financieros sobre su actividad económica.(2) El clamor público a esos efectos desembocó en la aprobación de la citada Ley Núm. 12, la cual —conforme su exposición de motivos— tuvo el propósito de garantizar la confianza del pueblo en su Go-*117bierno al, entre otros, penalizar el comportamiento delic-tivo de aquellos funcionarios que vulneren los principios básicos de la ética en el desempeño de sus labores gubernamentales.
En lo pertinente al caso hoy ante nuestra consideración, la Ley Núm. 12, supra, le impone a los funcionarios a los que cobija el deber ministerial de someter anualmente in-formes financieros a la Oficina de Etica Gubernamental, la cual se creó en virtud de ésta. Arts. 4.1(6) y 4.2 de la Ley de Etica Gubernamental del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. sees. 1831 y 1832.(3) Una lectura de la ci-tada Ley Núm. 12 es todo lo que se necesita para uno poder percatarse del hecho curioso de que dicho estatuto establece unas diferencias —respecto al procedimiento y trato que se le brinda— entre los miembros de la Asamblea Legislativa y los demás funcionarios a los que dicho estatuto aplica', diferencias que convierten a los miembros de dicha Asam-blea Legislativa en parte y árbitro final de las controver-sias que puedan surgir respecto a los informes financieros que éstos vienen obligados a radicar.
La referida ley establece, en términos generales, que todo empleado o funcionario público, sujeto a la obligación de rendir informes financieros, radicará en la Oficina de Etica Gubernamental, dentro de los primeros sesenta (60) días siguientes a la fecha en que el funcionario o empleado público tome posesión de su cargo, un informe detallado que contenga toda la información requerida por dicha oficina. Este primer informe cubrirá el último año natural y, en sección separada, el tiempo transcurrido del año hasta la fecha en que los compelidos por la ley comenzaron en su cargo o empleo. Art. 4.2 de la citada ley, ante.
Los informes anuales se someterán no más tarde del 1ro *118de mayo de cada año subsiguiente a aquel en que se rindió el primer informe. Dicho informe cubrirá el año natural anterior. El Director Ejecutivo de la Oficina de Etica Gu-bernamental (en adelante Director Ejecutivo) podrá conce-der un plazo adicional para radicar los informes financie-ros, conforme a la reglamentación que adopte a esos fines, pero este período adicional no excederá de sesenta (60) días. Art 4.2 de la Ley Núm. 12, ante.
Los informes financieros requeridos por la Oficina de Etica Gubernamental deberán contener aquella informa-ción que el Director Ejecutivo de ésta requiera mediante la reglamentación adoptada a tales efectos.(4) De igual forma, *119éste determinará el método de divulgación y diseñará el formulario oficial y el apéndice explicativo a ser utilizado por todo aquel que tenga la obligación de someter informes sobre sus finanzas. Art. 4.3 de la Ley de Etica Guberna-mental del Estado Libre Asociado de Puerto Rico, ante, 3 L.P.R.A. see. 1833.
De acuerdo con lo dispuesto en el Art. 4.10 de la Ley de Ética Gubernamental del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. see. 1840, una vez recibido cada informe de situación financiera, la Oficina de Ética Gubernamental lo examinará y estudiará con miras a determinar si el funcio-nario ha cumplido con su obligación de someter la informa-ción financiera sobre su persona que le ha sido requerida. Si luego de estudiar y analizar el informe financiero, el Director Ejecutivo es de opinión que, a base de la informa-ción que contiene dicho informe, la persona que somete el mismo ha cumplido con las leyes y reglamentos aplicables, así lo hará constar en el informe y lo firmará.
Por el contrario, si el Director Ejecutivo, basado en la información sometida, entiende que el funcionario no está cumpliendo con las leyes y reglamentos aplicables, así lo notificará a dicha persona, indicando específicamente los aspectos que considera que no cumplen con los requisitos establecidos en la ley. En dicha notificación, el Director Ejecutivo le informará a la persona su derecho a presentar su contención por escrito y, de interesarlo, podrá solicitar una vista ante la Oficina de Ética Gubernamental. Poste-riormente, el Director Ejecutivo basado en toda la informa-ción sometida preparará una determinación preliminar, la *120cual notificará a la persona, proveyéndole tiempo razona-ble para contestar la misma. Luego de considerar la con-testación presentada, si alguna y de ser necesario, modifi-cará el informe y rendirá un informe final el cual será considerado como un documento público. Art. 4.10 del ci-tado estatuto, ante.
I — t I — \
En el caso específico de los miembros de la Asamblea Legislativa, la obligación de rendir los referidos informes financieros está expresamente sujeta a lo dispuesto en el Art. 4.10(d) de la Ley Núm. 12, según enmendado por el Art. 14 de la Ley Núm. 150 de 22 de diciembre de 1994 (3 L.P.R.A. sec. 1840(d)). La citada disposición legal establece que:
Una vez recibido cada informe de situación financiera de los requeridos por este Capítulo, la Oficina lo examinará y estu-diará dentro de sesenta (60) días siguientes a la fecha de radi-cación con miras a lo siguiente:
(d) Cuando se trate de informes financieros de los miembros de la Asamblea Legislativa, el Director recibirá y evaluará los informes para constatar que la información esté completa. Una vez verifique que la información está completa, determinará que el informe es final para que se considere como un docu-mento público. El acceso público a dicho informe se regirá por lo dispuesto en el Artículo 4.8 de esta ley y en los Códigos de Etica de la Rama Legislativa o de la Cámara correspondiente. Cuando a juicio del Director exista la posibilidad de que un funcionario o empleado de la Rama Legislativa haya violado las disposiciones de este Capítulo, el Director remitirá el in-forme financiero a la Cámara correspondiente para que se to-men las acciones que correspondan. (Enfasis suplido.) 1994 (Parte 2) Leyes de Puerto Rico 1307, 1318-1319.
El Senado de Puerto Rico —cumpliendo con la antes disposición legal y la autoimpuesta obligación de rendir in-formes financieros, adoptar normas y procedimientos para la presentación de los referidos informes por parte de sus *121miembros— adoptó el Reglamento sobre Radicación de In-formes Financieros por los Senadores, Funcionarios y Em-pleados del Senado de Puerto Rico (en adelante Reglamento). Dicho reglamento fue promulgado, inter alia, en virtud de la autoridad conferida a la Asamblea Legisla-tiva por la See. 9 del Art. Ill de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, que auto-riza a cada Cámara a adoptar sus reglas de procedimiento y gobierno interno,(5) y el Art. 77 del Código de Ética del Senado de Puerto Rico que reafirma la obligación de Sena-dores, Funcionarios y Empleados del Senado de rendir in-formes financieros y la responsabilidad del Senado de aprobar y promulgar un reglamento a tales efectos. En dicho reglamento, el Senado enumeró toda la información que deben contener los informes financieros radicados por los miembros de dicho cuerpo legislativo.(6)
*122De conformidad con el procedimiento adoptado por el Senado de Puerto Rico, los informes financieros radicados *123por sus miembros en la Oficina de Ética Gubernamental serán recibidos y evaluados por el Director Ejecutivo de dicha Oficina con el propósito de constatar que la informa-ción contenida en los mismos está completa. Una vez reci-bidos y evaluados por el Director Ejecutivo, si a su juicio existe la posibilidad de que se hayan violado las disposicio-nes de ley referentes a la radicación de los informes finan-cieros, “éste procederá a remitir copia del informe finan-ciero con sus observaciones a la Comisión de Etica del Senado para la evaluación y acción correspondiente”. (Én-fasis suplido.) Art. 8 del Reglamento.
El Art. 9 del citado reglamento dispone que, si el Director Ejecutivo determina que es necesario someter informa-ción adicional a la ya presentada, éste notificará al sena-dor, funcionario o empleado que radicó el informe para que, en un período no mayor de treinta (30) días de dicha noti-ficación, someta la información requerida. Esta informa-ción adicional formará parte del Informe Financiero. Si el senador, funcionario o empleado concernido no somete la información adicional solicitada dentro del período com-prendido, sin mediar justificación alguna, “el Director de la Oficina de Etica Gubernamental remitirá copia del informe financiero con sus observaciones a la Comisión de Etica del *124Senado para su evaluación y acción correspondiente”. (Én-fasis suplido.) Art. 9 in fine.(7)
El senador, funcionario o empleado del Senado que no cumpla con las disposiciones del Reglamento estará sujeto a las sanciones dispuestas en el Código de Ética del Se-nado, en el Reglamento del Senado y en la Constitución del Estado Libre Asociado de Puerto Rico. (Énfasis suplido.) Art. 14 del Reglamento.
Como puede verse, la obligación que se autoimpuso el legislador de rendir informes financieros a la Oficina de Ética Gubernamental, se rige por disposiciones distintas e independientes a las que reglamentan la obligación de ren-dir informes de otros funcionarios de gobierno. Ello es así por disposición expresa de la propia ley que les impone el deber de divulgar su información financiera.
hH h — I I — I
Como hemos podido notar, en el caso específico de los miembros de la Asamblea Legislativa de Puerto Rico, co-rresponde a cada Cámara Legislativa —el Senado, en el presente caso— la decisión sobre la acción final que deberá tomarse en el caso en que alguno de sus miembros incum-pla con su obligación de rendir los informes financieros re-queridos por la Ley de Ética Gubernamental; ello, repeti-mos, por disposición expresa a esos efectos de la referida Ley Núm. 12.
Pero, hay más. Distinto al caso de otros funcionarios a los que la referida ley cobija,(8) el Reglamento que para sus *125miembros adoptó la Asamblea Legislativa —en el ejercicio de su facultad para adoptar reglas propias para sus proce-dimientos y gobierno interno— no provee para la revisión judicial de las determinaciones que, al respecto y en lo per-tinente, haga la Comisión de Etica y, en última instancia, la Cámara Legislativa de que se trate.
Resulta importante, en relación con este aspecto, señalar que en el caso de las Cámaras Legislativas no aplica la doctrina establecida por este Tribunal a los efectos de que “[e]l silencio de un estatuto sobre el derecho a la revisión judicial de la decisión administrativa no impide la misma. En ausencia de una clara indicación de la intención de la Asamblea Legislativa de limitar el acceso a los tribunales se presume la revisión judicial”. Ortiz v. Alcaide Penitenciaría Estatal, 131 D.P.R. 849, 859—860 (1992). Ello por la simple y sencilla razón de que las Cámaras Legislativas no pueden ser consideradas como “agencias administrativas” a los fines de la aplicación de la antes reseñada doctrina jurisprudencial. Véase 3 L.P.R.A. see. 2101 y ss.
Somos del criterio que a la controversia que origina el recurso ante nuestra consideración le es de aplicación la doctrina de “cuestión política”, la cual como es sabido es una de autolimitación judicial; refiriéndose la misma “a la vez[,] a una de las condiciones para litigar y a un problema de separación de poderes”. R. Serrano Geyls, Derecho cons-titucional de Estados Unidos y Puerto Rico, San Juan, Ed. C. Abo. P.R., 1986, Vol. I, pág. 679. Dicha doctrina “impide la revisión judicial de asuntos cuya resolución corresponda a las otras ramas políticas de gobierno o al electorado”. Noriega Rodríguez v. Jarabo, 136 D.P.R. 497, 509 (1994). Debe recordarse, en adición, que en el caso de epígrafe existe una delegación expresa del asunto en controversia a otra rama del Gobierno, elemento esencial para la aplica-*126ción de la doctrina de cuestión política y, por lo tanto, dicha controversia no es una susceptible de adjudicación judicial. Hernández Torres v. Hernández Colón et al., 131 D.P.R. 593 (1992); Noriega Rodríguez v. Jarabo, ante.
Aún cuando no nos parezca sabio, o no nos resulte sim-pático, el hecho de que el Reglamento sobre Radicación de Informes Financieros, aprobado por el Senado de Puerto Rico, no provea un mecanismo para revisar las determina-ciones que al respecto haga su Comisión de Ética 'y, en última instancia, el Senado en pleno, no nos corresponde pasar juicio sobre las reglas de gobierno interno que dicho cuerpo legislativo estimó procedente, siempre que dichas reglas estén dentro del ámbito de sus poderes y no violen la Constitución. Noriega Rodríguez v. Jarabo, ante. Consti-tuye norma trillada la de que no le corresponde a los tribunales juzgar la sabiduría, eficiencia o la justicia de las reglas adoptadas por la Legislatura en ausencia de una infracción constitucional o de que las mismas violenten de-rechos fundamentales individuales. En ausencia de esa in-fracción o violación, el asunto cualifica como uno “interno”, exento de escrutinio por el foro judicial. Corujo Collazo v. Viera Martínez, 111 D.P.R. 552 (1981); Santa Aponte v. Srio. del Senado, 105 D.P.R. 750 (1977).
No debe perderse de vista, por otro lado, que el miembro del Senado de Puerto Rico que viole su obligación, legal y reglamentaria, de rendir un informe financiero en forma completa, no necesariamente queda impune. Por disposi-ción expresa del Art. 14 del Reglamento que a estos fines aprobó el Senado, dicho senador estará sujeto a las sancio-nes que entienda procedente imponerle dicho cuerpo legislativo.
IV
No estamos sosteniendo que el peticionario El Vocero de Puerto Rico no tenga derecho a obtener copia de los infor-*127mes financieros que todos los años los miembros del Se-nado de Puerto Rico —o de la Cámara de Representantes— vienen en la obligación de rendir. De hecho, el propio Re-glamento del Senado, en su Art. 11, así lo establece.
Lo que sostenemos es que dicho peticionario no tiene derecho a cuestionar ante el foro judicial la suficiencia de dicho informe financiero y a compeler a uno de los miem-bros del Senado a presentar información adicional a la que ya ofreció en el informe que ha rendido.
Esa facultad de evaluar y cuestionar la suficiencia del informe financiero rendido y de requerir información adi-cional —conforme expresamente establece la Ley de Etica Gubernamental y las disposiciones pertinentes del Regla-mento aprobado por el Senado— le corresponde al Director Ejecutivo. Por otro lado, y como hemos visto, en caso de diferencias irreconciliables entre el Director Ejecutivo y el integrante del Senado respecto a la suficiencia del informe, el primero reportará el asunto ante la Comisión de Etica de dicho cuerpo legislativo, la cual decidirá el asunto.
En fin,, el derecho incuestionable de acceso a información del peticionario El Vocero de Puerto Rico en el presente caso se limita a obtener copia del informe financiero ren-dido por el Senador Nicolás Nogueras ante la Oficina de Ética Gubernamental; no tiene, sin embargo, facultad ni derecho a cuestionar la suficiencia de dicho informed.(9)
*128V
Unas reflexiones finales. No hay duda de que los funcio-narios públicos a los que la Ley Núm. 12, ante, aplica vie-nen en la obligación de respetar, y cumplir, la misma. Ahora bien, no se puede perder de vista que los integrantes de este Tribunal vienen en la obligación de aplicar el refe-rido estatuto de acuerdo a sus claras y expresas disposicio-nes; esto es, a igualmente cumplir y respetar dicha ley.
En otras palabras, no tenemos autoridad constitucional para “interpretar” un estatuto en forma desatinada con el objetivo de imponer nuestros criterios personales. Si así actuáramos, esto es, si hiciéramos caso omiso de las expre-sas disposiciones de la ley en controversia —las cuales no nos dan injerencia en el asunto— estaríamos igualmente violando las disposiciones de la referida Ley de Ética Gu-bernamental y fomentando un estado de “anarquía judicial”. Ni los criterios personales ni las expresiones re-buscadas y rimbombantes pueden tener el efecto de hacer justiciable un asunto que no lo es. .
Por otro lado, no deja de sorprender —por lo errónea— la determinación mayoritaria de que el presente recurso se ha convertido en académico. Como es sabido, en relación con la doctrina sobre academicidad, este Tribunal ha seña-lado que dicha doctrina requiere que exista una controver-sia genuina entre las partes, a través de todas las etapas del procedimiento adversativo. Véanse: E.L.A. v. Aguayo, 80 D.P.R. 552 (1958); Com. de la Mujer v. Srio. de Justicia, 109 D.P.R. 715 (1980); El Vocero v. Junta de Planificación, 121 D.P.R. 115 (1988); Noriega v. Gobernador, 122 D.P.R. 650 (1988); Nogueras v. Hernández Colón, 127 D.P.R. 638 (1991); Asoc. de Periodistas v. González, 127 D.P.R. 704 (1991); Noriega v. Hernández Colón, 135 D.P.R. 406 (1994).(10)
*129El hecho de que el Senador Nogueras haya radicado un nuevo informe ante la Comisión de Etica del Senado no hace académico el recurso de mandamus radicado por El Vocero; ello por razón de que la radicación o no de dicho informe financiero no es la controversia que plantea El Vo-cero en dicho recurso. En el mismo lo que está en contro-versia lo es si dicho rotativo tiene, o no, el derecho a cues-tionar la suficiencia de la información que contiene dicho informe financiero; controversia que aún está “viva y presente”. De hecho, así lo plantea y sostiene El Vocero al oponerse al señalamiento sobre academicidad.
Ahora bien, lo verdaderamente curioso —y erróneo— lo es el “proceder judicial” de los tres (3) integrantes del Tribunal que, no obstante entender que el recurso se ha con-vertido en académico, se enfrascan en la exposición, discu-sión, y supuesta aplicación al caso, de unas “normas” de derecho que, conforme su criterio, rigen y “resuelven” el asunto planteado; esto es, los referidos compañeros Jueces, mediante la ponencia que suscriben y emiten, “ilustran” plenamente a la clase togada sobre qué es en efecto una “opinión consultiva” (advisory opinion).
Decía Ortega y Gasset que el hombre es él y sus circuns-tancias; refiriéndose el notable filósofo, de manera principal, al hecho de que el ser humano actúa conforme las “ex-periencias” que ha tenido en la vida, las cuales “afectan” su manera de pensar y su forma de proceder. Sin pretensiones de clase alguna, añadimos hoy nosotros que el hombre es él, sus circunstancias y sus limitaciones. Conocidas son las limitaciones que tenemos todos los integrantes de este Tribunal. Algunos, naturalmente, son más “limitados” que otros. Es por ello que resulta perfectamente comprensible —y hasta perdonable— el por qué el Juez Asociado Señor *130Alonso Alonso no logra captar lo erróneo de su posición y proceder y no le es posible entender nuestra posición. No es la primera ocasión en que ello le sucede y, seguramente, no será la última.
Por las razones antes expresadas, y aun cuando disen-timos del sentir mayoritario a los efectos de que el recurso se ha convertido en académico, concurrimos con la Mayoría en que procede dictar Sentencia desestimando el recurso de mandamus radicado en el presente caso; ello, sin embargo, por el fundamento de que el asunto planteado en el mismo es uno “no justiciable”.

 3 L.P.R.A. see. 1801 y ss.


 Antes de la aprobación de la referida Ley Núm. 12, sólo los candidatos a cargos públicos electivos estaban obligados a radicar en la Comisión Estatal de Elec-ciones un estado de situación certificado por un contador público autorizado. Véase 3 L.P.R.A. sec. 3151(a).


 En adición a los miembros del poder legislativo, están sujetos a rendir infor-mes financieros el Gobernador, el Contralor de Puerto Rico, el Procurador del Ciu-dadano, aquellos funcionarios de la Rama Ejecutiva cuyos nombramientos requieran el consejo y consentimiento del Senado o de ambas cámaras, los jefes de agencias y los alcaldes, entre otros. Art. 4.1 de la Ley Núm. 12, ante, 3 L.P.R.A. see. 1831.


 El Art. 4.4 de la Ley de Ética Gubernamental del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. see. 1834, dispone:
“La reglamentación que adopte el Director de la Oficina de [É]tica Gubernamen-tal ppdrá exigir que todo informe financiero incluya la siguiente información para el período cubierto en el informe relativo a la persona que someta el informe y su cónyuge:
“(1) Nombre y dirección oficial y cargo o empleo público ocupado por la persona que somete el informe.
“(2) Nombre o nombres bajo los cuales hacen negocios.
“(3) La ocupación, profesión u oficio.
“(4) Nombre y dirección del principal lugar de negocios o de trabajo.
“(5) Todas las relaciones de empleo o negocio.
“(6) Nombre, dirección y nombre o nombres bajo los cuales hacen negocios otros miembros de su unidad familiar que son funcionarios o empleados públicos, que han realizado negocios con o han prestado servicios al Gobierno de Puerto Rico o sus municipios durante el período cubierto por el informe financiero o que son socios, directores o empleados de negocios o entidades que han realizado negocios o han prestado servicios al Gobierno de Puerto Rico o sus municipios durante ese período.
“(7) Ingresos e intereses en propiedades muebles o inmuebles y en cualquier propiedad en su acepción más amplia.
“(8) Acciones, bonos de empresas privadas, pólizas de seguro y otras participa-ciones propietarias en empresas o negocios cuyo valor en conjunto exceda de mil (1,000) dólares, incluyendo indicación de cada empresa o negocio envuelto.
“(9) Bonos estatales o municipales cuyo valor en conjunto exceda de mil (1,000) dólares, y toda transacción relacionada durante el período cubierto por el informe.
“(10) Deudas que hayan tenido un balance de más de mil (1,000) dólares en cualquier momento durante el período cubierto por el informe, indicando tipo de interés de cada deuda, e incluyendo toda liquidación de deuda o reducción a mil (1,000) dólares o menos durante el período cubierto por el informe.
“(11) Deudas en relación a las cuales se esté recibiendo cualquier tipo de trata-miento especial o preferencial al compararse con el que reciben otros deudores del mismo acreedor en circunstancias similares por el mismo tipo de deuda.
“(12) Transacciones de compra, venta o permuta de propiedades muebles o inmuebles.
“(13) Arreglos o acuerdos para remuneración futura.
*119“(14) Una relación de todo regalo recibido, excluyendo pago de transportación, comidas, alojamiento y entretenimiento, con indicación del nombre y dirección del donante cuyo valor agregado por donante exceda de doscientos cincuenta (250) dóla-res por año y que haya sido recibido de personas que no tengan parentesco de por lo menos el cuarto grado de consanguinidad o segundo de afinidad y que no hayan constituido una muestra de hospitalidad estrictamente personal o familiar.
“(15) Toda otra información que, ajuicio de la persona que somete el informe o del Director, sea pertinente para la correcta evaluación de su situación financiera en el contexto del interés público que inspira la presente ley.”


 “See. 9. [Facultades de cada cámara]
“Cada cámara será el único juez de la capacidad legal de sus miembros, de la validez de las actas y del escrutinio de su elección; elegirá sus funcionarios, adoptará las reglas propias de cuerpos legislativos para sus procedimientos y gobierno interno; y con la concurrencia de tres cuartas partes del número total de los miembros de que se compone,’ podrá decretar la expulsión de cualquiera de ellos por las mismas causas que se señalan para autorizar juicios de residencia en la sección 21 de este Artículo. Cada cámara elegirá un presidente de entre sus miembros respectivos.”


 El Art. 6 del antes citado Reglamento establece:
“Todo informe financiero incluirá la siguiente información para el período cu-bierto por éste relativo a la persona que someta el mismo y los miembros de su unidad familiar:
“a) Puestos y Cargos.
“Se informará todos los puestos ocupados durante el período cubierto por el informe al igual que todas las posiciones que ocupa al presente como oficial, director, síndico, socio, propietario, representante, empleado o consultor de cualquier corpo-ración, compañía, firma, sociedad, fideicomiso u otra clase de organización agrícola, comercial o industrial, organización de fines no pecuniarios; organización laboral, religiosa, social, fraternal o política; institución educativa u otra institución que no sea el Gobierno de Puerto Rico o de la cual reciba beneficio económico directo o indirecto sustancial.
“Se informará, además, nombre, dirección y nombre o nombres bajo los cuales hacen negocios otros miembros de su unidad familiar que son funcionarios o emplea-dos públicos que han realizado negocios con o han prestado servicio al Gobierno de Puerto Rico o sus municipios durante el período cubierto por el informe finaciero o que son socios, directores o empleados de negocios o entidades que han realizado negocios o han prestado servicios al Gobierno de Puerto Rico o sus municipios du-rante el período cubierto por el informe.
“b) Activos.
*122“Se informará los activos adquiridos para propósitos personales o como inver-sión que tengan un justo valor en el mercado en exceso de mil (1,000) dólares; y activos que produzcan ingresos anuales en exceso de quinientos (500) dólares en dividendos, rentas, intereses de cualquier índole, pensiones, participaciones en la distribución de sociedades, empresas comunes u otras empresas comerciales. Tam-bién informará todas las inversiones en corporaciones cerradas o negocios propios.
“En la determinación del valor de los activos de los Senadores y su unidad familiar se utilizarán los métodos que se indican a continuación:
“1. Para bienes muebles, un estimado hecho de buena fe si el valor exacto no se conoce;
“2. Para bienes inmuebles, la tasación realizada por un tasador profesio-nal para la preparación del Estado de Situación Auditado, según lo dispone la Ley Núm. 4 de 20 de diciembre de 1977, según enmendada conocida como “Ley Electoral de Puerto Rico”. Para los años intermedios, un estimado de buena fe sobre el incre-mento del valor producido por cambios ocurridos a las propiedades, ya sea porque las mejoró mediante ampliaciones o modificaciones en la estructura o porque las vías de acceso o circunstancias físicas cercanas al bien han variado. De no haber ocurrido cambio, así lo hará constar. No obstante, si durante los años.intermedios se adquiere uri bien inmueble, el mismo deberá ser tasado por un tasador profesional.
“3. Para acciones no cotizadas en el mercado de valores, el valor en los libros al cierre de operaciones o el valor según la bolsa de valores para aquellas vendidas al público en general;
“4. En sociedades o comunidad de bienes, el valor neto de su interés en cualquier sociedad u otra propiedad mantenida en común;
“5. En negocios propios, el valor en los libros al cierre del año;
“6. En cuentas de ahorros y certificados, el valor en los libros al cierre de año;
“7. En bonos de ahorro y cualquier otro valor adquirido a través de una casa de corretaje, el valor corriente estimado según notificado por la casa de corretaje.
“Los funcionarios y empleados del Senado podrán utilizar cualesquiera de los métodos de valoración indicados en este Artículo para cualquier bien mueble o in-mueble sin que estén obligados a tasar los bienes inmuebles a través de un tasador profesional. El método utilizado para valorar cualquier bien mueble o inmueble, deberá ser utilizado consistentemente a través de los años.
“c) Pasivos.
“Deberá informar todas las deudas u obligaciones mayores de mil (1,000) dóla-res, tanto de la persona obligada a radicar un informe financiero como de su unidad familiar.
“La información suministrada incluirá el nombre del acreedor, el monto de la deuda, los términos de pago y la fecha de vencimiento. También será necesario in-formar todas las deudas en relación a las cuales se esté recibiendo cualquier tipo de tratamiento especial o preferencial al compararse con el que reciben otros deudores del mismo acreedor en circunstancias similares por el mismo tipo de deuda.
“d) Ingresos.
“Se acompañará una relación de los ingresos, según se define en el Artículo 3(j), de un mismo origen, recibido durante el año anterior o por el período que cubra el informe, incluyendo los de su unidad familiar que excedan de mil (1,000) dólares anuales. En el caso de ingresos recibidos por el cónyuge o cualquier otro miembro de su unidad familiar, deberá informarse en forma global y por concepto. También se deberá incluir una descripción de la participación y el ingreso proveniente de un fideicomiso así como la venta o permuta de propiedades inmuebles o muebles que excedan de mil (1,000) dólares.
*123“e) Arreglos, Acuerdos o Contratos para Remuneración Futura.
“Deberá indicarse en el informe financiero una descripción de cualquier arreglo, acuerdo o contrato para remuneración futura, incluyendo los nombres de las partes, la fecha, los términos y condiciones respecto a:
“1. un empleo futuro;
“2. continuación de pagos recibidos del patrono, corporaciones, sociedad u otra entidad para la cual trabajaba anteriormente;
“3. cualquier participación que todavía se tenga en un plan de retiro de un patrono, corporación, sociedad u otra entidad para la cual trabajaba anterior-mente;
“4. becas incluyendo todas las concedidas por instituciones religiosas, educativas o gubernamentales.
"f) Otra Información.
“Toda otra información, que a juicio de la persona que somete el informe sea pertinente para la correcta evaluación de su situación financiera en el contexto del interés público que inspira este Reglamento.”


 Por el contrario si el Director Ejecutivo de la Oficina de Ética Gubernamen-tal, determina que el informe financiero llena los requisitos establecidos en el Regla-mento —no en la Ley de Ética Gubernamental— procederá a firmar y fechar el mismo y lo remitirá al Secretario del Senado. Art. 10 del Reglamento.


 “See. 1852 Revisión judicial
“Todo funcionario público que resulte afectado por alguna decisión, resolución, orden o acción de la Oficina tendrá derecho a revisión judicial sometiendo la corres-pondiente petición ante el Tribunal Superior de Puerto Rico, con notificación a la Oficina, dentro de los treinta (30) días de haberle sido notificada la decisión, resolu-*125ción, orden o acción. Las conclusiones de hecho de la Oficina que estén apoyadas por evidencia sustancial a base de la totalidad del récord, serán obligatorias para el tribunal.” 3 L.P.R.A. see. 1852.


 Por último, e independientemente de lo antes expuesto, debe señalarse que, conforme surge de la información provista por las partes en el presente caso, la controversia ante nos carece de “madurez” necesaria para que el foro judicial pueda adjudicar la misma.
Conforme los hechos, el Senador Nogueras ya rindió el informe financiero re-querido por él peticionario El Vocero de Puerto Rico y este rotativo ya tiene su copia. La Comisión de Ética del Senado, sin embargo, todavía no ha emitido dictamen sobre la suficiencia, o no, del referido informe.
La doctrina de madurez se basa “en consideraciones normativas fundadas en la necesidad de que la controversia esté definida y sea concreta para que el tribunal pueda evaluar en sus méritos las posiciones de las partes en litigio”. R. Serrano Geyls, Derecho Constitucional de Estados Unidos y Puerto Rico, San Juan, Ed. C. Abo. P.R., 1986, Vol. I, pág. 195. La misma impide que el foro judicial, dados los hechos particulares del presente caso, emita dictamen alguno en el mismo. Véase Com. de la Mujer v. Srio. de Justicia, 109 D.P.R. 715 (1980).


 La doctrina de academicidad contiene varias excepciones, a saber, “a) aque-llas en que se plantea una cuestión recurrente que por su naturaleza hace muy difícil *129dilucidarla nuevamente en los tribunales!]] b) aquellas donde la situación de hechos ha sido cambiada por el demandado pero no tiene visos de permanencia!]] c) aquellas que aparentemente son académicas pero en realidad no lo son por sus consecuencias colaterales, y d) aquellas donde el tribunal ha certificado un pleito de clase y la controversia se tomó académica para un miembro de la clase, mas no para el repre-sentante de la misma”. (Escolios omitidos.) Noriega v. Hernández Colón, 135 D.P.R. 406, 438-439 (1994).